Woodward, J.:
This is a condemnation proceeding. It had proceeded tc a point where the trial had closed, the case had been summed up and counsel had submitted briefs, when a motion was made to include a strip of land lying in the county of Hassau, such motion being made under the provisions of section 506 of the Greater Hew York charter.* This section provides that the Supreme Court of the judicial district in which the real estate is located shall have the power “at any time to amend any defect or informality in any of the special proceedings authorized by this act as may be necessary, or to cause other property to be included therein, and to direct such further notices to be given to any party in interest, as it deems proper,” etc. Upon the original application this motion was granted, the court overruling objections urged by the defendants. Subsequently on an order to show cause the court permitted a reargument, and denied the motion, on the ground that the proceeding being for the condemnation of a continuation of the strip originally taken, it should be shown that the maps required in an original proceeding had been approved by the proper authorities in due form. The City of Hew York then secured a second reargument, upon *906affidavits showing that all of the conditions suggested by the court had in fact been complied with, and upon this further showing the order appealed from was made and entered. The learned court in disposing of these several matters wrote memorandums, and these, taken together, set forth the real situation and justify the action taken. It does not seem to be necessary to go into a review of the questions raised; they have been examined, and we find no reason for overruling the discretion as exercised by the court below. The order appealed from should be affirmed, with costs. Jenks, Gaynor, Rich and Miller, JJ., concurred. Order affirmed, with ten dollars costs and disbursements.

 Laws of 1901, chap. 466.— [Rep.